                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                               8:17CR111

       vs.
                                                                   ORDER
CHADWICK LYNN BOARD

                        Defendant.


       This matter is before the Court on the Defendant’s Notice of Appeal, ECF No. 52,

which the Court construes as a Motion for Certificate of Appealability.

       Before the Defendant may appeal the denial of his § 2255 Motion a “Certificate of

Appealability” must issue.       Pursuant to the Antiterrorism and Effective Death Penalty

Act of 1996, Pub. L. No. 104-132, 110 Stat. 1214 (“AEDPA”), the right to appeal the

denial of a § 2255 motion is governed by the certificate of appealability requirements of

28 U.S.C. § 2253(c). 28 U.S.C. § 2253(c)(2) provides that a certificate of appealability

may issue only if the applicant has made a substantial showing of the denial of a

constitutional right:

       (c)(1) Unless a circuit justice or judge issues a certificate of appealability,
       an appeal may not be taken to the court of appeals from–

               ....

               (B) the final order in a proceeding under section 2255.

       (2) A certificate of appealability may issue under paragraph (1) only if the
       applicant has made a substantial showing of the denial of a constitutional
       right.

       (3) The certificate of appealability under paragraph (1) shall indicate which
       specific issue or issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c).
      A “substantial showing of the denial of a constitutional right” requires a

demonstration “that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were “‘adequate to deserve encouragement to proceed further.’” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 &

n.4 (1983)).

      The Court carefully considered the issues raised in the Defendant’s § 2255

motion. For the reasons set forth in the Court’s previously issued Memorandum and

Order, ECF 50, denying the Defendant’s § 2255 motion, the Court concludes that the

Defendant has not made a substantial showing of the denial of a constitutional right as

required by 28 U.S.C. § 2253(c).



      IT IS ORDERED:

      1.       The Defendant’s Notice of Appeal, construed as a Motion for Certificate of

               Appealability, ECF No. 52, is denied; and

      2.       The Clerk is directed to mail a copy of this Memorandum and Order to the

               Defendant at his last known address.

      Dated this 30th day of April 2019.

                                                BY THE COURT:
                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            2
